 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDAddressograph-MultigraphCorporation and LocalLodge 1228 of the International Association ofMachinists and AerospaceWorkers,AFL-CIO-Case 8-CA-9611Upon the entire recordin this case,includingmyobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTFebruary 4, 1977DECISION AND ORDERBy MEMBERSFANNING, PENELLO, ANDWALTHEROn September 16, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge inthis case was filed by the Union on November 17,1975, and the complaint issued on March 30, 1976. Thecomplaint alleges that Respondent refused to bargain inviolation of Section 8(a)(5) of the Act by announcingadditional duties for certain employees of Respondentwithout first notifying or bargaining with the Umon and byrefusing thereafter to bargain over rates of pay for theproposed job changes upon request by the Union. ThecomplaintalsoallegesthatRespondent discriminatedagainst employees in violation of Section 8(a)(1) and (3) oftheAct by suspending them for 2 days because theyparticipated in a concerted protest of Respondent's refusalto bargain with the Union. In its answer Respondent deniesthe commissionof any unfair labor practices.A hearing in this case was held before me on June 7, 1976,in Cleveland, Ohio. At the conclusion of the hearing, oralargumentwas waived. The General Counsel and Respon-dent have filed briefs.I.THE BUSINESS OF THECOMPANYRespondent Addressograph-Multigraph Corporation, aDelaware corporation, operates a facility at 1200 BabbittRoad, Euclid, Ohio, the only facility involved herein, whereitmanufactures business machines. It annually ships goodsvalued in excess of $50,000 directly to points locatedoutside the State of Ohio. I find that Respondent is anemployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act for theBoard to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal Lodge 1228 of theInternationalAssociation ofMachinistsand Aerospace Workers, AFL-CIO, referred toherein as theUnion,isa labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsFor more than 40 years the Union has represented theproduction and maintenance employees at Respondent'sEuclid plant,and the Union and Respondent have beenparties to a series of collective-bargaining agreementscovering those employees.The most recent agreementbecame effective September 11, 1974, and is scheduled toexpire on June 6,1977.Article 28 of thatagreementprovides,insofar as material herein,as follows:RATES OF PAY28.1 The established hourly rates or rate ranges for thehourly rated job classifications and the establishedhourly piecework classification rates and the hourlydaywork base rate ranges applicable to said pieceworkclassifications, together with the job descriptions appli-cable to all job classifications, are those which appear intheDepartmental Labor Classification Rate Book forAll Factory Departments which is maintained by theCompany, and of which the Union is supplied with acopy.28.2Whenever a new job classification is created, thejob description shall be prepared by the Company andreviewed with the Union, and the rate or rate rangeapplicable thereto shall be negotiated and agreed uponwith the Union after which a new rate sheet shall beprepared by the Company, signed by a Company and aUnion representative, and then placed in the Rate Bookin substitution for the former rate sheet.Over the years when the Company has sought to alter theduties of employees in anyjob classification it has followedthe procedure set forth in article 28.2 of the contract, and228 NLRB No. 2 ADDRESSOGRAPH-MULTIGRAPH CORPORATION7the parties have treated the change as the creation of a newjob classification.'Department 1152 at the plant is the automatic screwmachine department. At the times material herein, fourclassifications of employees worked in that department.Seventeenemployees were classified as setup operatorswhose job it was to load and operate one or more automaticscrew machines. They were responsible to see that themachinesthey operated produced good quality pieces. Foreach job the setup operator was given a blueprint, and aquantity of stock was delivered to his machine for the job.The setup operator was required to run all the stockdelivered to him for each job and before October 29, 1975,2he had no responsibility for counting, estimating, orotherwise calculating the amount of stock delivered to himor the number of pieces produced by him on each workorder.The dispute herein arose when, on October 29, theCompany informed the Union that it proposed to requirethe setup operators to make a calculated count of the partsproduced by them on each job.On that date Plant Manager Frank Jelenic and EmployeeRelationsManager George Naftanail met with the unionexecutive committee. Jelenic told the union committee thathe wanted to inform it of a procedure that the Companyproposed to institute in department 1152 involving thecounting of parts and that he intended to meet with theemployees of that department in small groups to explain theprocedure to them. Jelenic stated that the union committeememberswere free to attend themeetingsif they desired.Jelenic furnished the committee members copies of theinstructions that were to be given to the operators. Theunion committeequestioned whether the counting of partswas part of the job duties of the setup operators andpredicted that there would be resistance from the operatorsbecause nothing in the fob classification required them todo it. In response to a question, Jelenic said there would beno increasein pay with the addition of these duties. Theunion committee indicated that it was not in a position totake any action with respect to the Company's proposalwithout first checking with the people in the departmentand also requested that the Company wait before it tookfurther action until the regular executivecommittee mem-ber who was familiar with department 1152 returned towork from vacation.3Following this meeting, the union committee membersmet with the employees in department 1152 and showedthem their copy of the instructions proposed by theCompany.On November 3, Jelemc, Naftanail, and another compa-ny representativeagainmetwith the union executivecommittee, including Santangelo who was familiar withdepartment 1152. Jelenic reviewed what he said at theprevious meeting and told the union committee that on thefollowingWednesday the Company would hold severaliSeveral examples of such changes were described in testimony at thehearing The representation was made by witnesses for the General Counseland not contradicted that,until the events which gave rise to this case, allchanges had been negotiated with the Union pursuant to the procedures setforth in art 28 2 of the contract2All dates which appear hereafter occurred in 1975 unless otherwiseindicatedsmall meetings with the setup operators in the automaticscrew machine department to explain the procedures tothem and that the executive committee was welcome toattend. Jelenic said that under no circumstances did hewant anyone disobeying an order to attend the meeting.The Union took the position that the Company could notchange the procedures to be followed by the setup opera-torswithout first negotiating the change with the Unionand that the Company should give the employees moremoney if it wanted to add to their job duties. The Companytook the position that it was not contrary to the contract toput the change in effect without negotiating. Jelenic told theUnion that if it disagreed with the Company the Unioncould grieve. Santangelo protested that the Company couldnot force the employees to attend a meeting, and Naftanailstressed that the employees would be paid for meeting andthat they could grieve if they did not like what they heard.The Company insisted that it had the right to sit down andexplain the procedure to the people, but Santangelopredicted that there would be a problem and that theemployees would not attend the meetings. The Companytold the union committee that, if an employee was orderedto attend a meeting and refused, he would have to bedisciplined. Jelenic told the union committee that employ-ees were required to attend the meetings but did not have tosay anything or negotiate. Company representatives alsoindicated that after the employee meetings were held theCompany would meet further with the union committeeand discuss the procedure with the committee and answerany questions that it might have. However, the Companymaintained its position that it was not making a change inclassification which required negotiation and that it did nothave to negotiate with the Union. According to Naftanail,the Company did not intend to negotiate with the Unionafter the employee meetings and it intended to implementthe procedure after discussing it with the Union withoutchange in the procedure regardless of the Union's position.During the course of the meeting, Jelenic said that theCompany intended to put the change in effect on the dayafter the employee meetings were scheduled to be heldregardless of their outcome.4On the morning of November 7, the foremen in depart-ment 1152 notified each employee that he was to attend ameeting at 9 o'clock that morning. None of the employeesinthedepartment appeared at the meeting, and allremained at their machines working. Thereafter, Depart-ment Foreman Orzech told each employee that he wasordered to attend a meeting in the conference room todiscuss departmental procedures at 10 o'clock that morn-ing.Again at 10 o'clock, none of the employees appearedfor the meeting, and all remained at their machinesworking.That afternoon each of the employees in thedepartment was notified that he was suspended for the next2 workdays because "You refused to follow my direct orderto attend this meeting. This refusal constitutes a clear act of3The factsin this case are largely undisputedUnless otherwiseindicated,the findings are based on uncontestedtestimonyor minutes of meetings heldon October 29and November3.Althoughone witness for the GeneralCounsel testified to the contrary, I find specificallythatthe Companyinvitedmembers of the unioncommittee to attendthe employeemeetings4 1 havecredited the testimony of Santangelo in this respect 8DECISIONSOF NATIONALLABOR RELATIONS BOARDinsubordination. Refusal to follow instructions and orderscannot and will not be condoned."Later, on November 3, the Company met with the unioncommittee.At that meeting Naftanail told the unioncommittee that the changes proposed for department 1152would be negotiated with the Union before they wereimplemented.5On November 10, the Union filed a written grievanceover the suspensions which was denied by the Company.The Umon gave a notice of its intention to take thegrievance to arbitration, but took no further action thereaf-ter.From November 7 until the date of the hearing, theCompany took no further action to implement the pro-posed change in procedure in department 1152.B.Conclusions1.The alleged refusal to bargainThe General Counsel contends that Respondent's pro-posed change in procedure, which would have required thesetup operators to make a calculated count of partsproduced by them, constituted the creation of a newclassificationwithin the meaning of article 28 of thecontract.Accordingly, the General Counsel argues, Re-spondent's attempt to increase the responsibilities of thesetup operators unilaterally and its refusal to negotiate withrespect to the change in duties or a wage rate violatedSection 8(a)(5) of the Act, citingBeacon Piece Dyeing andFinishing Co., Inc.,121 NLRB 953 (1958);C & S Industries,Inc.,158NLRB 454 (1966);Willamette Industries, Inc.,Lebanon Division,220 NLRB 707 (1975).AssumingarguendothatRespondent was required tonegotiatewith the Union with respect to any change induties and a wage rate for the classification,6 I havedifficultyaccepting the contention that Respondent'sattempt to change the duties of the setup operators withoutnegotiation constituted a refusal to bargain.The cases relied upon by the General Counsel allinvolved situations in which changes were unilaterallyplaced in effect by employers without any bargaining. Herethe change in procedure was announced to the unioncommittee but never placed in effect. Respondent's officialsindicated the intention to place it in effect after explainingit to the affected employees and to do so without bargain-ing.However, after the refusal of the employees to attendthe meeting, the change in procedure was never placed ineffect, and Respondent's employee relations manager toldUnion Representative Jennings that Respondent wouldnegotiate the changes before implementing them.Itmay well be that a statement of intention to makeunilateral changes can constitute evidence of bad-faith5UnionRepresentative Jennings so testifiedNaftanailwas not ques-tionedspecificallyabout the position takenby him at thismeeting, buttestifiedthat as of the earliermeetingsthe Companydid notintend tonegotiatethe proposedchange in procedurefor thesetup operators and thatcompanyrepresentatives did not tell theUmonat eitherof the previous twomeetings that it would negotiate the changeThere wasno apparent reasonfor Jennings to attnbutetoNaftanailthe statementtowhichJenningstestified unlessNaftanail madeit In theabsence of direct contradiction andin viewof thefact that the change was never implemented,I credit Jenningsin this regard6Respondent does not concede that ithad any duty to bargain itcontends that it had noduty tobargain because the change in duties hadbargaining in a context indicating repudiation of anemployer's bargaining obligation.Here, however, thecontext indicates a long bargaining relationship, with nohint of such repudiation but rather an honest disagreementover the scope of Respondent's bargaining obligation. Tobe sure, had Respondent implemented the change in themistaken belief that it had the right to do so, its actionnonetheless would have constituted a direct violation of theobligation imposed by Section 8(d) of the Act. But havingstopped short of implementing the change, the preliminarysteps taken by Respondent in this case do not warrant theinference that Respondent sought to repudiate its bargain-ing obligation or to undermine the Union's representativestatus.Moreover, having set the change in motion, Respondentwas not obligated to negotiate whether or not it intended topursue its plans to implement the change. Respondent hadthe option of dropping the proposed change, in which casethe existing classification and wage rate prevailed, and nonegotiation was required. Insofar as the evidence discloses,that option was pursued by Respondent in this case.Accordingly, I find that the General Counsel has failed toestablish thatRespondent refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.2.The suspensionsThe General Counsel contends that the disciplinarysuspensions of the department 1152 employees for refusingto attend the meeting called by Respondent to explain theproposed change violatedSection 8(a)(3) and (1) of the Actbecause the employees were engaged in a concerted protestof Respondent's refusal to negotiate the change and theirwage rate with the Union. The General Counsel contendsthat the refusal to attendthe meetingwas analogous to anunfair labor practice strike and that the logic of Boarddecisions protecting unfair labor practice strikers even inthe face of a no-strike clause applies to the refusal of thedepartment 1152 employees to attend the meeting in thiscase, citingKellstone, Inc.,206 NLRB 156 (1973).The analogy urged by the General Counsel is not apt.First, I have concluded above that there was no unfair laborpractice committed by Respondent.? Moreover, whether ornotRespondent had committed unfair labor practices,there was no strike in this case. The employees did not ceasework but chose to determine for themselves what theywould do while on companytime,despite contrary instruc-tions from their employer. Notwithstanding the fact thatthey produced parts for the period involved and would nothave done so if they attended the meeting, it was not intheir province to make this choice. "Respondent was atminimal impact on the setup operators and was simplya day-to-dayoperating decision which Respondent had the perogative to make withoutbargaimng.Respondent contends further that itfulfilledany bargainingobligation it might havehad by itswillingness to entertain a gnevance overthe proposed change.For the reasons set forth below, I findit unnecessary toreach these issuesr i notefurther that, even if the General Counsel's contentions as to therefusalto bargain were accepted,the resultantunfair labor practice foundwould be a far cry from the employer's repudiation of its contract and entirebargaining obligation found inKeisione,Inc, supra, towarrant theconclusion that the contractual no-stoke clause hadnot beenbreached. ADDRESSOGRAPH-MULTIGRAPH CORPORATIONliberty todeterminethe use to which it wished to put thetime for which it was paying the employees, and theemployees were not free to make a choice in favor ofworking."8Accordingly, I find that the refusal of thedepartment 1152 employees to attendthe meetingcalled byRespondent was not protected concerted activity and thatthe suspensionsbased on that refusal did not violate theAct.CONCLUSIONS OF LAW1.Addressograph-Multigraph Corporation is an em-ployer engaged in commerce within the meaning of the Act.IDaisy Originals Inc, of Miami,187 NLRB 251, 255 (1971)9 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 4892.Local Lodge 1228 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of the Act.3.The General Counsel has failed to establish thatRespondent has engaged in unfair labor practices as allegedin the complaint.Upon the basis of the above findings of fact andconclusions of law and the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDERSThe complaint is dismissed in its entirety.of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived forall purposes